Citation Nr: 0211817	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psoriasis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected chronic 
left ear otitis externa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 1999 and September 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 

In a statement dated in September 2001, the veteran's 
representative expressed disagreement with a supplemental 
statement of the case decision of the RO issued in May 2001 
which denied service connection for bilateral hearing loss as 
secondary to service-connected left ear otitis externa.  The 
representative's March 21, 2002 written brief presentation 
completed the appeal.

In a statement received in November 1999, the veteran appears 
to raise the issue of entitlement to service connection for 
bilateral hearing loss claimed as secondary to service-
connected skin disability.  This matter has not been 
adjudicated by the RO and is not inextricably intertwined 
with any issue currently on appeal.  It is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  By an unappealed rating action in October 1997, the RO 
denied the veteran's request to reopen a claim of entitlement 
to service connection for psoriasis.

2.  Evidence received since the RO's decision in October 1997 
is cumulative or duplicative of that on file at the time of 
the decision or is not so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for psoriasis.

3.  By an unappealed August 1973 determination, the RO denied 
entitlement to service connection for bilateral hearing loss. 

4.  Evidence received since the August 1973 RO determination 
is new, bears directly and substantially upon the claim for 
service connection for bilateral hearing loss, and, in 
conjunction with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral hearing loss.

5.  The veteran has bilateral hearing loss which has not been 
shown to be related to service or service-connected left 
otitis externa.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
psoriasis.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and bilateral hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2001).

4.  Bilateral hearing loss is not proximately due to, or the 
result of, service-connected left otitis externa.  38 C.F.R. 
§§ 3.310, 3.385 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to reopen a 
previously denied claim, and to establish service connection 
on a secondary basis.  The Board concludes that the 
discussions in the rating decisions, the statements of the 
case (SOC), the supplemental statements of the case (SSOC), 
and letters sent to the veteran, informed him of the 
information and evidence needed to substantiate his claims as 
well as of the applicable law.  Hence, the VA's notification 
requirements have been met, and the VA has no outstanding 
duty to inform.

The Board notes that veteran's VA medical records have been 
obtained and that the veteran has submitted private medical 
records pertinent to his claims.  The veteran has not 
identified any outstanding available evidence necessary to 
substantiate his claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  In 
the circumstances of this case, a remand to have the RO apply 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (Supp. 2001).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2001).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

I.  New and Material Evidence - Psoriasis

The veteran maintains that he is entitled to service 
connection for psoriasis.  In a February 1995 rating action, 
the RO denied entitlement to service connection psoriasis.  
That is the last final disallowance of entitlement to service 
connection for psoriasis on the merits.  However, by an 
unappealed rating action in October 1997 the RO denied the 
veteran's request to reopen the claim for service connection 
for psoriasis based on receipt of new and material evidence.  
Hence, the unappealed October 1997 RO determination is final.  
38 U.S.C.A. § 7105.

Evidence on file at the time of the RO's October 1997 
decision consisted of the veteran's service medical records; 
of VA examination reports dated in July 1973, August 1975, 
and January 1995; and of a September 1994 statement from a 
private physician.  

The service medical records reveal that the veteran had a 
rash on his buttock in February 1965.  

The VA examination in July 1973 revealed the veteran to have 
a little erythema at the intergluteal cleft, where the skin 
surfaces were in opposition.  The diagnoses included minimal 
intertrigo.  Service connection was granted for intertrigo by 
rating action in August 1973.  

The August 1975 VA examination report only refers to the 
veteran's ears and hearing acuity.

The September 1994 statement from a physician, G.A.H., D.O., 
indicates that the veteran had had a prolonged course of 
psoriasis-type rash of the lower extremities, left arm, ears 
and scalp.  The physician noted that the veteran developed 
the rash when he was in Vietnam.  He further noted that the 
veteran had been treated with topical corticosteroid agents, 
but the rash was persistent and extensive.

On VA examination in January 1995, the veteran reported that 
he developed a rash on the fold of the buttock in service.  
The veteran indicated that this had been diagnosed as 
intertrigo and had been treated conservatively.  The veteran 
asserted that the rash had more recently spread to other 
parts of the body.  The examiner diagnosed possible psoriasis 
and possible intertrigo and referred the veteran to a VA 
dermatologist.

The January 1995 VA dermatological examination report notes 
that the veteran had very red, very scaly, sharply marginated 
plaques on his scalp, ears, elbows and scrotum, which started 
about 1969.  The veteran reported that he had had these 
plaques on the gluteal fold and knees in the past.  The 
diagnosis was psoriasis.

Evidence added to the record since the RO's October 1997 
decision consists of VA medical records, dated from March 
1999 to May 2001, and a January 1999 VA dermatological 
examination report.  The March 1999 through May 2001 VA 
medical records primarily concern the veteran's ears.  These 
records refer to eczema and dermatitis but do not show 
treatment for psoriasis.

The January 1999 VA examiner noted that the records revealed 
that the veteran had one episode of intertrigo during service 
and that there was no evidence of psoriasis in service.  The 
veteran asserted that while in service he got sprayed with 
jet fuel in the groin area.  The veteran believed that the 
psoriasis was secondary to exposure to the jet fuel.  The 
diagnosis was psoriasis of the forearm, ears and the scalp.  
The examiner stated that he was not aware of any report that 
exposure to environmental agents, jet fuels, petroleum agents 
or fluids could cause psoriasis.  The examiner stated that 
the etiology of psoriasis remains uncertain.

The medical evidence prior to October 1997 indicates no 
medical evidence of psoriasis until September 1994 at which 
time a private physician noted that the veteran had a 
psoriasis type rash, and based on the history as provided by 
the veteran, indicated that it could have originated in the 
veteran's Vietnam service.  The February 1995 rating decision 
denied the veteran's claim for service connection for 
psoriasis on the basis that it was not shown during service 
and that psoriasis was first shown in September 1994.  No new 
medical evidence was submitted between February 1995 and 
October 1997.  The newly submitted evidence since October 
1997 does not provide any medical nexus between the veteran's 
current psoriasis and service.  In fact the January 1999 VA 
dermatologist clinically opined that he was unaware of any 
basis for relating the veteran's current psoriasis to the 
veteran's contact with jet fuel during service.  This 
additional evidence is essentially cumulative in nature.  
That is, it merely confirms that the veteran developed 
psoriasis years after service.  Both the old and new evidence 
on file continue to be negative for any medical evidence of 
psoriasis during service, or of any evidence of a 
relationship between the psoriasis and exposure to jet fuel 
or any other incident of service.

While the veteran asserts that he developed psoriasis due to 
exposure to jet fuel during service, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  It 
follows, then, that the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for psoriasis.  Accordingly, the request to reopen 
that claim is denied.


1.  New and Material Evidence - Bilateral Hearing Loss

The veteran was denied service connection for bilateral 
hearing loss by a rating action in August 1973.  The veteran 
did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  In July 1999, 
the veteran requested that his claim for service connection 
for bilateral hearing loss be reopened.

The Board notes that, by a supplemental statement of the case 
decision in May 2001, the RO found that new and material 
evidence had been received to reopen the claim for service 
connection for bilateral hearing loss, and adjudicated the 
issue of entitlement to service connection bilateral hearing 
loss, to include as secondary to service-connected chronic 
left ear otitis externa, on a de novo basis.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  See Jacksonv. Principi, 265 
F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the Board will 
initially adjudicate whether new and material evidence has 
been submitted to reopen the veteran's hearing loss claim.  
Insofar as the service connection for bilateral hearing loss 
claim is herein reopened, the veteran is not prejudiced by 
the Board's discussion of materiality.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The evidence of record at the time of the August 1973 RO 
decision included the veteran's service medical records.  
These records show frequent treatment for left ear otitis 
externa.  On service entrance examination in February 1965, 
audiological evaluation revealed the veteran to have auditory 
thresholds, when converted to International Standards 
Organization (ISO) units, of 20 decibels or less at each of 
the tested frequencies between 500 and 4000 Hertz, in both 
ears.  An April 1966 audiological evaluation revealed the 
veteran to have auditory thresholds, when converted to ISO 
units, of 25 decibels or less at each of the tested 
frequencies between 500 and 4000 Hertz, in both ears.  It was 
noted that the veteran always, or frequently, wore hearing 
protection when exposed to loud noise.  An October 1966 
audiological examination report indicated that the veteran 
had auditory thresholds of 25 decibels or less at each of the 
tested frequencies between 500 and 4000 Hertz.  It was noted 
that the veteran worked in a flight line and that he wore ear 
protection.  The August 1968 separation examination report 
indicates that the veteran had auditory thresholds of 10 
decibels or less at each of the tested frequencies between 
500 and 4000 Hertz.

On VA examination in July 1973, the veteran reported that he 
had scaling, itching and running of the left ear, which 
interfered with his hearing.  On examination, the examiner 
noted that hearing loss was not found.  The diagnosis was 
chronic left ear otitis externa.  

The August 1973 rating decision denied service connection 
based on a finding that the veteran did not have hearing 
loss.  

The evidence added to the record since the August 1973 RO 
denial include VA and private medical records, as well as 
copies of printouts from internet websites which describe 
chronic otitis externa.

On VA examination in July 1975 the veteran received a 
diagnosis of mild left otitis externa.  The report indicates 
that the veteran had pure tone thresholds of 15 decibels or 
less at each of the tested frequencies between 500 and 4000 
Hertz.  Speech recognition was 98 percent in both ears.  The 
examiner noted that the veteran's hearing was within normal 
limits, bilaterally.

A June 1999 report from the Westshore Occupational Health 
Center indicates that on audiological examination in March 
1984 the veteran had auditory thresholds of 10, 5, 5, 25, and 
15 decibels in the left ear and auditory thresholds of 10, 5, 
10, 15, and 10 decibels in the right ear at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  It was 
noted that in May 1998 the veteran had auditory thresholds of 
20, 25, 35, 50, and 40 decibels in the left ear and auditory 
thresholds of 5, 0, 10, 10, and 35 decibels in the right ear 
at the respective frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz.  It was further noted that in May 1999 the 
veteran had auditory thresholds of 15, 10, 25, 35, and 60 
decibels in the left ear and auditory thresholds of 10, 15, 
25, 35, and 55 decibels in the right ear at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.

On VA audiological examination in March 1999 the veteran was 
noted to have auditory thresholds of 10, 10, 15, 20, and 35 
decibels in the right ear and auditory thresholds of 15, 15, 
25, 35, and 60 decibels in the left ear at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  Word 
recognition score was 100 percent on the right and 92 percent 
on the left.

VA outpatient records in June and August 2000 indicate that 
the veteran was treated for bilateral otitis externa and 
dermatitis.

In October 2000 the veteran submitted printouts from internet 
websites concerning chronic otitis externa.  The veteran 
highlighted passages on these pages that indicated that 
otitis externa could lead to hearing loss.

The record contains an opinion from a VA audiologist issued 
in April 2001.  The audiologist noted that she had reviewed 
the veteran's record along with the otitis externa articles 
from the internet.  She stated that the veteran had chronic 
otitis externa and permanent sensorineural hearing loss, left 
ear greater than right ear.  She noted that, in March 1999, 
the veteran did show a left ear hearing effect from otitis 
externa in the form of a conductive overlay from 250 Hertz to 
3000 Hertz.  She noted however, that those frequencies were 
within normal limits for adjudication purposes, leaving the 
sensorineural hearing loss as the only concern.  She stated 
that it was highly unlikely that that the veteran's 
sensorineural hearing loss was caused by the veteran's 
chronic otitis externa. She noted that it was more likely 
that civilian noise exposure contributed to the veteran's 
hearing loss.  She also noted that the possibility of hearing 
loss due to noise exposure during the veteran's military 
service was unlikely due to previous audiological evaluations 
rendered to establish the veteran's service connection for 
his chronic otitis externa.  This audiologist submitted an 
addendum to her opinion in May 2001.  She repeated her 
opinion that she did not think that the veteran's hearing 
loss was due to the veteran's service or to the veteran's 
chronic otitis externa.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record at the time of the August 1973 rating 
decision did not demonstrate that the veteran had hearing 
loss disability for VA purposes.  The evidence received since 
the August 1973 rating decision indicates that the veteran 
currently has bilateral hearing loss disability for VA 
purposes.  Entitlement to service connection requires 
evidence of a current disability.  Consequently, the Board 
notes that the newly submitted evidence of bilateral hearing 
loss is material to the veteran's claim for service connect 
for bilateral hearing loss.  Since new and material evidence 
has been submitted, the veteran's claim for service 
connection for bilateral hearing loss is reopened.  


III.  Service Connection - Bilateral Hearing Loss

The Board notes that the in the May 2001 SSOC the RO denied 
the veteran's claim for service connect for bilateral hearing 
loss, to include as secondary to service-connected chronic 
otitis externa, on a de novo basis.  Accordingly, there will 
be no prejudice to the veteran in the Board now adjudicating 
this claim on a de novo basis as well.  See Bernard.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If not 
shown in service, service connection may be granted for 
organic diseases of the nervous system, if shown disabling to 
a compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may 
be established when the evidence shows that a particular 
disability is proximately due to or the result of a 
disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  Service connection under 
§ 3.310(a) is also warranted for additional disability due to 
aggravation of a non service-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board notes that the service medical records show that 
the veteran had essentially unchanged hearing ability in both 
ears on entrance into service, during service and upon 
discharge from service.  Hearing loss disability for VA 
purposes was not demonstrated on examination in July 1973, 
nor on VA testing in July 1975.  Left ear hearing loss 
disability for VA purposes was not noted until private 
examination in May 1998, and right ear hearing loss 
disability for VA purposes was not noted until VA examination 
in March 1999.  

The veteran did not demonstrate any significant change in 
hearing ability during service, and the earliest medical 
evidence showing the veteran to have hearing loss disability 
for VA purposes was in May 1998, more than 29 years after 
discharge from service.  Since the record does not show 
hearing loss disability for VA purposes until 29 years after 
service and since there is no medical evidence indicating 
that the current hearing loss disability for VA purposes is 
due to service, service connection for bilateral hearing loss 
on a direct basis is not warranted.

The veteran maintains that he developed bilateral hearing 
loss due to his service-connected chronic left ear otitis 
externa.  The Board notes that the record shows treatment for 
chronic left ear otitis externa in service and periodically 
since discharge from service.  The Board has considered the 
submitted internet information which states that chronic 
otitis externa can affect hearing acuity.  However, these 
articles do not provide any information as to whether the 
veteran's chronic otitis externa affected his hearing.  While 
the veteran has consistently asserted that there is a cause 
and effect relationship in his case, as a layperson he is not 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board finds the 
May 2001 opinion of the VA audiologist to be the most 
probative evidence of record relative to the relationship 
between the veteran's bilateral hearing loss disability and 
service or service-connected left otitis externa.  The 
audiologist expressed the opinion that the veteran's hearing 
loss was not likely related to service and that it was not 
likely related to otitis externa.  There is also no medical 
evidence of record that the veteran's bilateral hearing loss 
disability is aggravated by the veteran's service-connected 
chronic left ear otitis externa.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  Accordingly, the Board finds that the 
veteran's bilateral hearing loss was not caused by or 
aggravated by the veteran's service-connected chronic left 
ear otitis externa.

As the most probative evidence of record indicates that the 
veteran did not develop bilateral hearing loss due to service 
or due to the service-connected left otitis externa, service 
connection for bilateral hearing loss is not warranted.


ORDER

Reopening of the claim of entitlement to service connection 
for psoriasis is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to service-connected chronic left ear 
otitis externa, is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

